                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

AMANDA DARR,                                    )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )         Case No. CIV-18-244-G
                                                )
INTEGRIS BAPTIST MEDICAL                        )
CENTER, INC., a domestic not                    )
for profit corporation,                         )
                                                )
          Defendant.                            )

                                           ORDER

          Plaintiff Amanda Darr initiated this action on February 23, 2018, in the District

Court of Oklahoma County, Oklahoma, alleging violations of the Americans with

Disabilities Act and the Oklahoma Anti-Discrimination Act. See Doc. No. 1-1. Because

Plaintiff has failed to comply with this Court’s orders and applicable rules, the Court now

dismisses the action without prejudice.

     I.      Background

          Following the removal of this action, Plaintiff’s attorneys requested permission to

withdraw as counsel of record for Plaintiff. See Doc. No. 28. The Court granted this

request on March 6, 2019, with the stipulation that the attorneys forward all subsequent

pleadings, papers, and orders to Plaintiff until Plaintiff appeared pro se or retained new

counsel. The Court stayed all deadlines for 30 days and directed Plaintiff to either engage

replacement counsel or to file a pro se appearance within that time. See id. at 1-2.

Plaintiff failed to comply with this Order. However, on May 3, 2019, the Court sua sponte
granted Plaintiff an extension of time until May 17, 2019, to file a pro se entry of

appearance or to retain new counsel. See Doc. No. 30. Plaintiff entered her appearance

on May 17, 2019, see Doc. No. 31, and has been proceeding pro se in this matter since that

time.

         Following Plaintiff’s pro se appearance, the Court issued a Second Amended

Scheduling Order that directed Plaintiff to file her final lists of witnesses, expert witnesses,

and exhibits, as well as expert reports, on or before June 13, 2019, to complete discovery

by August 1, 2019, and to file a Final Pretrial Report with Defendant on or before August

22, 2019. See Doc. No. 32. As of this date, Plaintiff has failed to meet any of her

discovery obligations set forth in the Court’s Second Amended Scheduling Order or to

request additional time in which to do so. Additionally, Defendant advises the Court that

Plaintiff failed to appear for her scheduled depositions or to contribute to the Final Pretrial

Report, despite Defendant’s multiple attempts to communicate with Plaintiff regarding

these obligations. See Doc. No. 37 at 13-16; Doc. No. 39 at 1-2.

         On August 26, 2019, the Court ordered Plaintiff to show cause within seven days

for her failure to prosecute this action or comply with the Court’s scheduling order. See

Doc. No. 40. The Court’s show cause order was mailed to Plaintiff at her address of

record. As of this date, Plaintiff has not submitted a response to the show cause order,

requested an extension of time to comply with the show cause order, or otherwise contacted

the Court regarding this lawsuit.

   II.      Discussion

         Under Federal Rule of Civil Procedure 41(b), if a plaintiff “fails to prosecute or to
                                               2
comply with these rules or a court order,” the Court may dismiss the action. See Fed. R.

Civ. P. 41(b). The Tenth Circuit “ha[s] consistently interpreted Rule 41(b) to permit

courts to dismiss actions sua sponte for a plaintiff’s failure to prosecute.” Huggins v.

Supreme Court of U.S., 480 F. App’x 915, 916-17 (10th Cir. 2012) (internal quotation

marks omitted); see also AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc.,

552 F.3d 1233, 1236 (10th Cir. 2009) (“A district court undoubtedly has discretion to

sanction a party for failing to prosecute or defend a case, or for failing to comply with local

or federal procedural rules.” (internal quotation marks omitted)). If the dismissal is

without prejudice, the Court generally need not follow any “particular procedures” in

entering the dismissal order. AdvantEdge Bus. Grp., 552 F.3d at 1236 (internal quotation

marks omitted); see Robledo-Valdez v. Smelser, 593 F. App’x 771, 775 (10th Cir. 2014).

       Plaintiff’s failure to prosecute her action and to comply with the Court’s orders

leaves the Court unable “to achieve [an] orderly and expeditious” resolution of this action.

Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962) (discussing the inherent power of a

court to dismiss suits for lack of prosecution on its own initiative).

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE.1


1
  The Tenth Circuit “has recognized that a dismissal without prejudice can have the
practical effect of a dismissal with prejudice if the statue of limitations has expired.”
AdvantEdge Bus. Grp., 552 F.3d at 1236. Even if the statute of limitations has run on
Plaintiff’s claims, the Court has considered the applicable factors for a Rule 41(b) dismissal
with prejudice and has determined that an effective dismissal with prejudice is warranted
in this matter. See Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135,
1143 (10th Cir. 2007) (delineating non-exhaustive list of factors, including “(1) the degree
of actual prejudice to the other party; (2) the amount of interference with the judicial
process; (3) the litigant’s culpability; (4) whether the court warned the party in advance
that dismissal would be a likely sanction for noncompliance; and (5) the efficacy of lesser
                                              3
       IT IS SO ORDERED this 19th day of September, 2019.




sanctions”). Plaintiff’s failure to participate in the discovery process—including her
failure to appear for her scheduled depositions or submit witness and exhibit lists—has
prejudiced Defendant by hindering its ability to litigate this matter. Plaintiff’s conduct
has also caused significant interference with the judicial process, as she has failed to meet
any discovery deadlines or to “communicate in a timely and responsive fashion with
defendants during the discovery period.” Id. at 1146; see Doc. No. 37 at 13-16; Doc. No.
39 at 1-2. Further, nothing in the record indicates Plaintiff is other than personally
responsible for her failure to prosecute this matter or comply with the Court’s orders. For
example, there is no indication that Plaintiff did not receive the Court’s orders or
Defendant’s communications or that Plaintiff made any efforts to explain or rectify her
dilatory conduct. See Doc. No. 40. Finally, Plaintiff was notified of the possibility of
dismissal and was given an opportunity to show good cause why the action should not be
dismissed under Rule 41(b). See Doc. No. 40. Despite this opportunity, Plaintiff did not
respond to the Court’s show cause order or request additional time in which to do so. See
Ecclesiastes 9:10-11-12, Inc., 497 F.3d at 1143-51; Reed v. Bennett, 312 F.3d 1190, 1195
(10th Cir. 2002).
                                             4
